Opinion filed August 23, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00271-CR
                                    __________

             GEORGE VICTOR AHENKORAH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                         Trial Court Cause No. 152939


                      MEMORANDUM OPINION
      The jury convicted George Victor Ahenkorah of Class B theft. The trial court
imposed a fine of $500 as the sole punishment. In a single issue on appeal, Appellant
challenges the sufficiency of the evidence supporting his conviction. We affirm.
                                  Background Facts
      The information charged Appellant with unlawfully acquiring and exercising
control over a Wildgame K411 digital trail camera from Walmart without the
consent of Walmart and with the intent to deprive Walmart of the camera. Appellant
worked for Walmart as an overnight stocker at its store located on Interstate 20 in
Midland.
       Jason Florence worked as an asset protection manager at the same Walmart
store. Florence testified that he became aware of a theft occurring at the store when
employees reported finding two manuals for a game camera in an area of the store
that was managed by vendors. This area of the store was not accessible to customers
because it was not located in the public area of the store. The employees also found
an empty box for the camera in the same area. Florence stated that the camera was
a “site-to-store” product that a customer had purchased online and had shipped to
the store for pick up by the customer. The camera was placed on a set of shelves
along with other items marked with orange tape indicating that they were site-to-
store products.
      Florence reviewed surveillance video from the store in order to determine who
opened the camera box. Florence assumed that a Walmart associate had opened it
because of the area of the store where the site-to-store products were located. The
video indicated that Appellant was opening site-to-store boxes. Florence testified
that Appellant’s job duties did not include opening these boxes because site-to-store
products would not be stocked on store shelves but, rather, were held for customers
to pick up. The surveillance video also revealed Appellant walking away with the
camera. Florence also observed Appellant cutting the thick, plastic packaging off
the camera with his box cutter and placing the plastic packaging into a cardboard
compactor. The surveillance video also revealed Appellant carrying the camera in
his hand.
      Florence notified his supervisor of the missing item, and they contacted the
customer who purchased the item to let him know that the camera had been taken.
Florence testified that Walmart reimbursed the customer because the item had
                                          2
already been paid for. Florence and the supervisor later called Appellant in for an
interview. Appellant provided a handwritten statement at the interview, which
provided as follows:
      I sincerely and honestly apologize for causing a loss and a shrinkage1
      to Walmart. I agree to opening a package when I was not supposed to.
      That day, I was under trauma since my brother had been on admission
      at the hospital and I barely had sleep. This made me sleepy on the said
      night. I mistakenly opened that box and not all the contents of it were
      returned to claims.
      I am therefore making a humble appeal to asset protection and
      management to kindly let me make the issue right. I apologize for my
      negligence and I am willing to do all things possible to make the
      situation right.
      I hereby affirm my total commitment to help reduce shrinkage and loss.
      The amount of the item is $61.71 and I promise to do what the company
      will ask me to do to make this right even if I have to pay the full cost of
      the item.
Florence testified that Appellant told him and the supervisor that Appellant placed
the camera in his pocket but that it may have fallen out. However, Appellant stated
that he had taken the cord for the camera home with him. The camera was never
recovered.
                                              Analysis
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a


      1
       Florence defined “shrink” as “the unidentified or identified loss of merchandise in a store.”

                                                   3
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). When conducting a sufficiency review, we consider all the
evidence admitted at trial, including pieces of evidence that may have been
improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App.
2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to
the factfinder’s role as the sole judge of the witnesses’ credibility and the weight
their testimony is to be afforded. Brooks, 323 S.W.3d at 899. This standard accounts
for the factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence,
and to draw reasonable inferences from basic facts to ultimate facts. Jackson, 443
U.S. at 319; Clayton, 235 S.W.3d at 778. When the record supports conflicting
inferences, we presume that the factfinder resolved the conflicts in favor of the
verdict, and we defer to that determination. Jackson, 443 U.S. at 326; Clayton, 235
S.W.3d at 778.
      Appellant directs his challenge to the sufficiency of the evidence on the
element of intent. He contends that there is insufficient evidence that he had an
intent to deprive Walmart of the camera. He asserts that the jury could not have
rationally found that he intended to deprive Walmart of the camera because he stated
that he negligently opened the box because he was tired.
      A person commits theft if he unlawfully appropriates property with the intent
to deprive the owner of the property. See TEX. PENAL CODE ANN. § 31.03 (West
Supp. 2017). “[T]he gravamen of theft is in depriving the true owner of the use,
benefit, enjoyment or value of his property, without his consent.” Stewart v. State,
44 S.W.3d 582, 588–89 (Tex. Crim. App. 2001) (quoting McClain v. State, 687
S.W.2d 350, 353 (Tex. Crim. App. 1985)). “A person acts intentionally, or with
intent, with respect to the nature of his conduct or to a result of his conduct when it
is his conscious objective or desire to engage in the conduct or cause the result.”
PENAL § 6.03(a) (West 2011). “Deprive” means “to withhold property from the
                                          4
owner permanently or for so extended a period of time that a major portion of the
value or enjoyment of the property is lost to the owner” or “to dispose of property in
a manner that makes recovery of the property by the owner unlikely.”                  Id.
§ 31.01(2)(A), (C).
      The issue of intent in a theft case is a fact question for the jury to resolve. See
State v. Fuller, 480 S.W.3d 812, 823 (Tex. App.—Texarkana 2015, pet. ref’d).
Intent is typically proven through circumstantial evidence. See Robles v. State, 664
S.W.2d 91, 94 (Tex. Crim. App. 1984). “It is well settled that the intent to commit
theft may be inferred from the circumstances.” Lewis v. State, 715 S.W.2d 655, 657
(Tex. Crim. App. 1986); see Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App.
2004) (“Intent may also be inferred from circumstantial evidence such as acts,
words, and the conduct of the appellant.”).
      Appellant contends that his written statement, his oral admissions to store
officials, and his actions on the surveillance video showed that he only acted
negligently with respect to the game camera and that he did not have an intent to
deprive Walmart of the game camera. We disagree. The jury’s decision to accept
or reject the reason that Appellant gave for his actions involved a credibility
determination for the jury to make. The jury is the sole judge of the witnesses’
credibility, and we defer to that resolution when asked to review the sufficiency of
the evidence. See Brooks, 323 S.W.3d at 899.
      The evidence in this case shows that Appellant removed the camera from an
area where site-to-store items were stored and clearly marked. These items were not
stocked on store shelves for customers to purchase because they were items
purchased online by customers and shipped to the store for pickup. In addition to
removing the camera from this location, Appellant removed the camera from its box,
discarded the manuals that accompanied it, cut off the plastic packaging that
contained the camera, discarded the packaging, and placed the camera in his pocket.
                                           5
Considering the evidence in the light most favorable to the verdict, a rational trier of
fact could have found beyond a reasonable doubt that Appellant acted with the intent
to deprive Walmart of the camera. Accordingly, the evidence was sufficient to
support Appellant’s conviction. We overrule Appellant’s sole issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           JUSTICE


August 23, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, J.; Gray, C.J., 10th Court of Appeals 2;
and Wright, S.C.J.3

Willson, J., not participating.




        2
         Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment
to the 11th Court of Appeals.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      6